DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-10, the prior art fails to teach sequentially forming a first metal pattern, a first metal oxide pattern, a second metal pattern, and an antireflective pattern on the first dielectric layer; and performing an annealing process to react the first metal oxide pattern and the second metal pattern with each other to form a second metal oxide pattern, wherein the forming the second metal oxide pattern includes forming the second metal oxide pattern by a reaction between a metal element of the second metal pattern and an oxygen element of the first metal oxide pattern.
Hedge (US 2018/0366330) teaches forming a metal oxide layer 302 over a metal layer 202 and annealing it to form a dielectric layer 402/702, then depositing a second metal oxide layer 802 over the dielectric layer 702 and annealing it to form a second dielectric layer [0019]. Hedge fails to teach a second metal pattern/layer and an ARC layer. Although a second metal oxide layer is formed, it is not from the (non-existent) second metal layer.
As to claims 11-20, the prior art fails to teach a first metal pattern on the substrate; a second metal pattern on the first metal pattern; a via between the first metal pattern and the second metal pattern; a metal oxide pattern on the second metal pattern; and an antireflective pattern on the metal oxide pattern, wherein the second metal pattern includes aluminum (Al), the metal oxide pattern includes titanium oxide, the antireflective pattern includes titanium nitride, the via includes a metallic material different from a metallic material of the second metal pattern, and the first metal pattern includes a metallic material different from the metallic material of the second metal pattern and the metallic material of the via.
In addition to the deficiencies explained in the allowance of claims 1-10, Hedge also fails to teach a via between the first metal pattern and the second metal pattern. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
6/30/22